DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
Previous claim rejection made under 35 U.S.C. 103 over Thiessies et al. (US 20140378363 A1) in view of Cao (US 8790629 B2), which was indicated in the Office action mailed on November 23, 2022, is withdrawn in view of amendment made to claim 1.  
Previous claim rejection made under 35 U.S.C. 103 over Thiessies and Cao  and further in view of Merces (US 20130252875 A1) is withdrawn in view of cancelation of claim 5. 
Previous nonstatutory double patenting rejection made over claims 1-11 and 14-24 of copending Application No. 16/659958 is modified to address the amended claims.  
New rejections are made to address the amended claims. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Amended claim 1 c) requires “from about 0.1 % to about 10 % by weight of natural betaine as certified by the International Cosmos Standard AISBL”.  
	The limitation “as certified by the International Cosmos Standard AISBL” renders the claim vague and indefinite as the certification standard by an organization can change over time.  Furthermore, it does not appear that the present specification defines any natural betaines that are “certified” according to the new limitation, as the specification teaches that the betains for the present invention are products of condensation of a natural product.  Particularly every single formulation in Examples 01-27 in the present specification is formulated with cocoamidopropyl betaine, which are  “approved” by Cosmos Standard for time being (as of September 2018) but not “certified”.  See Cosmos-Standard Cosmetics Organic and Natural Standard, p17 and p.39.  Thus, it is not clear what betaine compounds applicant means to include in the present limitations. 
	The remaining claims are rejected for depending on the indefinite base claims. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies et al. (US 20140378363 A1, published December 25, 2014) (“Thiessies” hereunder) in view of Merces (US 20130252875 A1, September 26, 2013), Cao (US 8790629 B2, published on July 29, 2014) and Tego Natural Betaine (Evonik, 04/2012).
Thiessies teaches bar soap comprising 20-60 wt% of fatty acid soaps and 0.1-20 wt % of synthetic surfactants such as anionic, amphoteric, zwitterionic surfactants etc.   The acyl glutamates of instant claim 4 is disclosed in paragraph [0046, 0053]. 
As for claim 1 a), Thiessies teaches sodium salts of fatty acids (palm stearate, palmate, tallowate, cocoate, olivate, etc).  See [0016-0020]; Examples. 
As for claim 1 b), Thiessies teaches that anionic surfactants are used in a total quantity of 0.-20% or most preferably 2-10 wt % and in particular less than 8 wt %.  See [0055].  Thus using an anionic surfactant such as the acyl glutamate in such amount would have been obvious.  
Regarding amended claim 1 b), while Thiessies generally teaches acyl glutamate, the reference does not specifically disclose sodium cocoyl glutamate.  
Merces teaches that sodium cocoyl glutamate is a lipoamino acid surfactants which are used as an alternative to traditional surfactants, derived natural sources, highly biodegradable, exhibit low toxicity, ecotoxicity and irritation effects.  The reference also teaches that lipoamino acid surfactants provide mild cleansing with rich lather.  See [0065-0066].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Thiessies and incorporate to the composition sodium cocoyl glutamate as motivated by Merces. The skilled artisan would have been motivated to do so, as the latter teaches that lipoamino acid surfactants such as sodium cocoyl glutamate are low in irritation and toxicity and biodegradable yet provide rich lather. Since Thiessies teaches using acyl glutamate as an anionic surfactant in the solid cleansing composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable solid cleansing composition which is eco-friendly and provide mild cleansing and rich lather by combining the teachings of the references.   
As for claim 1c), Thiessies further teaches that betaines (N,N,N-trimethylglycine) are suitable zwitterionic surfactants that can be used in an amount of 0.1-20 wt %, preferably 2-8 and in particular less than 8 wt %.  See [0056, 0058, 0267].  
Regarding amended claim 1 c ), Thiessies teaches using cocoamidopropyl betaine which is viewed “natural betaine”.  See [0056].  While Thiessies fails to specifically disclose ingredients “as certified by the International Cosmos Standard AISBL”, naturally occurring betaines useful for skin or hair cleansing products have been known.  For example, Tego teaches Natural Betaine is recommended for use in shampoo, skin cleansing products or soap bars, as the betaine helps reducing skin irritation and improves skin feelings or conditions hair.  Given the teachings of Thiessies to use betaines in the composition, one of ordinary skill in the art would have been obviously motivated to use the natural betaine disclosed by Tego, as the latter teaches the specific benefits of using the natural betaine in cleansing products, such as reducing irritation and conditioning effects.  Since Tego further teaches the suitability of the betaine in soap bar formulations, the skilled artisan would have had a reasonable expectation of successfully producing a stable solid cleanser comprising the natural betaine.  

Regarding claim 1 (d), although Thessies suggests using xanthan gum as a thickener, the reference fails to teach heat-treated xanthan gum. 
Cao teaches heat-treated xanthan gums having superior thickening efficiency, including improved stability to emulsions, superior solution viscosity improved ease of use and the short-non-stringy gel texture.  See col. 3, lines 28 – 49.  The reference teaches that the heat-treated xanthan gum is used in a variety of cosmetic application, including bar soap and sticks.  See col. 5, lines 28-43.  
Heat treated Xanthan gum may be formulated into compositions at any level which provides the desired properties. Typically, less heat-treated Xanthan gum will be needed to achieve the same properties and functionality as native Xan than gum. The heat-treated Xanthan gums will typically be used in an amount of at least about 0.01%, particularly at least about 0.5%, more particularly at least about 0.75% and less than about 20%, particularly less than about 2%, more particularly less than about 1.5%. The amount used will depend not only upon the properties desired, but also upon the heat treatment levels and other ingredients. 

The heat-treated Xanthan gum may be incorporated into the composition in the same manner as native Xanthan gum. For example, the heat-treated Xanthan gum may be dispersed in water and then the remaining components may be added.

Although the references fail to disclose a mixture of native xanthan gum and heat-treated xanthan gum, combining the two would have been prima facie obvious.  It is well settled in patent law, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, the references establish that native xanthan gum and heat-treated xanthan gum are useful as thickeners for soap bar formulation; combining the two functionally equivalent thickeners for the same purpose of thickening a soap bar composition would have been prima facie obvious. 
Regarding the amount of the xanthan gum mixture in the formulation, Cao teaches that a less amount of the heat-treated xanthan gum can be used to achieve the same viscosity and functionality as the native counterpart.  See col. 5, line 44 – 54.  The reference teaches that the heat-treated xanthan gum can be used in an amount ranging from at least about 0.75 % and less than about 1.5 %.  Given such teachings, discovery of optimal concentration range of the heat-treated xanthan gum and the native xanthan gum by routine experimentations would have been obvious. 
Regarding claims 1-3 and 11-12, it would have been obvious to one of ordinary skill in the art before the filing of the present application to combine the fatty acid soaps  as motivated and suggested by the combined teachings of the references. 


Regarding claims 8, 16, 19 and 20, Thiessies teaches that water may can be present in an amount of 0.1 to 20 wt %.  See [0357].  
	Regarding claims 9 and 17, the reference teaches including natural oils in an amount ranging from 0.01-20 wt%, more preferably 0.001-10 wt %.  See [0126, 0138].
Regarding claims 10 and 18, the reference discloses example formulations made without any sulfate-containing surfactants. Since the reference teaches functionally equivalent anionic surfactants, formulating a solid cleanser without sulfate surfactants according to the Thiessies teachings would have been obvious.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-24 of copending Application No. 16/659958 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to cosmetic cleansers that are solid at 25 C comprising a) about 5-90 wt % by weight of an alkali salt of fatty acid (soap); b) from about 2-50 % by weight of an acyl glutamate; c) an overlapping concentration amount of a betaine and d) xanthan gum.  See reference claims 1, 5, 16 and 18; instant claims 1, 14, 15.  
Regarding claim 1 d), reference claims 21-24 teach that the xanthan gum in reference claim 1 is a mixture of a xanthan gum and a heat-treated xanthan gum. In a weight ratio of from about 1:2 to about 1:10 and is present in an amount of from about 1-6 % by weight based on the total weight of the composition. 
The specific fatty acids and acyl glutamates of present claims 1-3, 11-12 are disclosed in the reference claims 2-5.  The amounts of water as defined in present claims 16, 19 and 20 are disclosed in reference claim 8. Using natural oil(s) or eliminating/reducing sulfate-containing surfactant(s) in the formulation as defined in present claims 9, 10, 17 and 18 is also disclosed in reference claims 9 and 10. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-12 and 14-20 have been considered but are unpersuasive. 
Applicant argues that Thiessies “is not concerned with viscosities even though a laundry list of auxiliary substances and additives used as cosmetic ingredients that include xanthan gum are disclosed.”  Examiner respectfully disagrees, as patents are relevant as prior art for all they contain.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."  See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See MPEP 2123, I.  In the present case, Thiessies clearly teaches and suggests using thickeners which are obviously known to control the viscosity of a composition. 
Applicant further indicates that the reason one of ordinary skill in the art would find it obvious to combine xanthan gum and heat-treated xanthan gum is not clear. As indicated in the rejection, the rationale is found in the legal precedent which holds that combining art-recognized functional equivalents known for the same purposes is prima facie obvious.  See MPEP 2144.06 I. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617